internal_revenue_service number release date index number ----------------------- -------------------------- --------------------------------------------- ----------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-138612-09 date february legend grantor spouse date date trust law firm year a ------------------------------------------------- ------------------------------ ------------------ ----------------------- ------------------------------------------------- ------------------------------- ------- ------------- dear ------------------ this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2523 for a year transfer of stock to a_trust for the benefit of spouse the facts and representations submitted are summarized as follows on date grantor executed trust for the benefit of her spouse spouse trust was an irrevocable_trust in year trust was funded with stock worth dollar_figurea article two paragraph a of trust provides in relevant part during the lifetime of spouse the trustees are to pay to him at least quarterly all of the net_income of trust and as much of the principal as the trustees consider advisable for his health education maintenance and support plr-138612-09 article two paragraph b provides in relevant part that grantor intends to the extent that qtip elections are made on the gift_tax returns with respect to trust to be entitled to the maximum federal gift_tax_marital_deduction article three paragraph b provides in relevant part that upon spouse’s death the trustees are to divide the remaining property of trust including any accrued and undistributed_income into as many equal shares as there are children of spouse then living and children of spouse then deceased leaving issue then living grantor hired law firm to prepare and file the form_709 united_states gift and generation-skipping_transfer_tax return for year form_709 was timely filed the qtip_election under sec_2523 was not made on the form_709 spouse died on date you are requesting an extension of time to make a qtip_election under sec_2523 with respect to the year transfer of stock to trust sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value sec_2523 provides in part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur such interest transferred to the spouse will terminate or fail no deduction shall be allowed with respect to such interest if the donor retains in himself or transfers or has transferred for less than an adequate_and_full_consideration in money_or_money's_worth to any person other than such donee spouse or the estate of such spouse an interest in such property and if by reason of such retention or transfer the donor or his heirs or assigns or such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest transferred to the donee spouse sec_2523 provides that in the case of qualified_terminable_interest_property for purposes of sec_2523 such property shall be treated as transferred to the donee spouse and for purposes of sec_2523 no part of such property shall be considered as retained in the donor or transferred to any person_other_than_the_donee_spouse plr-138612-09 sec_2523 provides that the term qualified_terminable_interest_property means any property which is transferred by the donor spouse in which the donee spouse has a qualifying_income_interest_for_life and to which an election under sec_2523 applies sec_2523 provides that an election under f with respect to any property shall be made on or before the date prescribed by sec_6075 for filing a gift_tax_return with respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe sec_2523 provides that an election under sec_2523 once made is irrevocable sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-2 and sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied because grantor acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore grantor is granted an extension of time until sixty days from the date of this letter to make a qtip_election with respect to trust the election should be made on a supplemental form_709 filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
